UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08025 Global Income Fund, Inc. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY (Address of principal executive offices) (Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-344-6310 Date of fiscal year end: 12/31 Date of reporting period: 1/1/09 - 12/31/09 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. Currency Allocation Bond Ratings AAA 9% U.S. Dollars** 62% AA 7% Euros 25% A 23% Australian Dollars 6% BBB 7% Canadian Dollars 4% <BBB 1% British Pounds 3% Non-bond investments 53% 100% 100% * Country allocation and portfolio analysis use approximate percentages of net assets and may not add up to 100% due to leverage or other assets, rounding, and other factors. Ratings are not a guarantee of credit quality and may change. U.S. allocation may include U.S. closed end funds with foreign allocations. ** Mayinclude allocation to closed end funds with foreign currency allocations. GLOBAL INCOME FUND Ticker Symbol: GIFD 11 Hanover Square, New York, NY 10005 www.globalincomefund.net January 14, 2010 Fellow Shareholders: It is a pleasure to submit this 2009 Annual Report for Global Income Fund. The primary and fundamental objective of the Fund is to provide a high level of income. The Fund’s secondary, non-fundamental investment objective is capital appreciation. The Fund currently pursues its investment objectives by investing primarily in a global portfolio of investment grade fixed income securities and closed end funds that invest significantly in income producing securities. We welcome our new shareholders who find the Fund’s quality approach to global income investing attractive.We also wish to express our gratitude to the Fund’s long standing shareholders, both to those receiving the Fund’s quarterly dividends in cash and those who are adding to their account through the Fund’s Dividend Reinvestment Plan. Market Report In our 2009 Semi-Annual Report, we noted some reasons for cautious optimism about the U.S. economy, and we have been pleased to see improvements over time. The Federal Reserve Districts recently reported that, although economic activity remains at a low level, conditions have improved modestly and more broadly geographically.The Districts noted that consumer spending in the recent 2009 holiday season was greater than in 2008, but short of 2007 levels. The Districts also noted that auto sales have been stable or increasing slightly, as nonfinancial services activity generally improves.Meanwhile, the report suggested that manufacturing activity has held steady and the outlook was optimistic, notwithstanding “cautious” spending plans.Offsetting favorable data on inflation were the statistics indicating that labor market conditions remain weak.Indeed, the Bureau of Labor Statistics reported 85,000 U.S. job losses in December and an unemployment rate of 10%.A positive note was sounded by the Federal Reserve Districts in reporting that toward the end of 2009 home sales generally increased. Important for income investors was the recent statement by the Federal Reserve Open Market Committee to the effect that the Committee will maintain the target range for the federal funds rate at 0% to 1/4%. The Committee suggested that it continues to anticipate that economic conditions, including subdued inflation trends, low rates of resource utilization, and stable inflation expectations, are likely to lead to low levels of the federal funds rate for an extended time. Further, the Committee noted that to boost mortgage lending and housing markets and to improve overall conditions in the credit markets, the Federal Reserve is planning to purchase about $1.25 trillion of agency mortgage-backed securities and $175 billion of agency debt. Europe appears to be recovering slowly.According to Eurostat, the European Union’s statistics agency, industrial production in the 16 countries that use the euro rose 1.0% in November and fell 7.1% from a year earlier. Officials in Japan, the world’s second largest economy, claim to be seeing economic gains as well.The Bank of Japan’s Policy Board is attributed in December with finding economic activity “picking up” due to various measures, such as keeping its policy target rate unchanged at 0.1%.Japan’s November core orders figure, however, is the lowest since the Japanese government began compiling such data in April 1987. Core orders dropped 11.3% from the prior month.Additionally, the corporate goods price index in Japan was reported to have fallen 3.9% for the year in December. China, however, is booming. The official Chinese National Bureau of Statistics has reported that China’s 2008 growth rate was 9.6% and in 2009 has strengthened from 6.1% in the first quarter to 8.9% in the third quarter. In fact, the International Monetary Fund has predicted China's economy will surpass Japan’s in 2010. Global Allocation Strategy The Fund’s investment strategy in 2009, given this evolving economic environment, was to allocate its assets primarily in a global portfolio of investment grade fixed income securities denominated in major world currencies and issued by organizations across many countries and closed end funds that invest significantly in income producing securities. At December 31, 2009, the Fund held securities of sovereign nations, corporations, and other organizations based in the United States, Netherlands, Canada, Australia, Austria, United Kingdom, Mexico, Germany, Cyprus, Hungary, and South Korea.Approximately 98% of the Fund’s bond investments are considered investment grade by actual or deemed rating.Of these bond investments approximately 53% were denominated in Euros, 19% in U.S. dollars, 14% in Australian dollars, 5% in British pounds, and 10% in Canadian dollars. Closed end fund and closed end fund business development companies holdings comprised approximately 53% of the Fund’s investments (note: some of the closed end funds owned by Global Income Fund may own securities denominated in foreign currencies). Gratifying results for our flexible global allocation process, in 2009 the Fund had a net asset value increase of 30.73%. The Fund’s market price per share for the period increased 45.55%, reflecting a decreased market price discount to net asset value. Recently, the Fund’s net asset value per share was $4.51 and closing market price was $3.68. While investment return and value will vary and shares of the Fund may subsequently be worth more or less than their original cost, this represents an opportunity for investors to purchase the Fund’s shares at a discount to their underlying value. Distribution Policy Under the current managed distribution policy, distributions of approximately 5% of the Fund’s net asset value per share on an annual basis are paid primarily from net investment income and any net realized capital gains, with the balance representing return of capital. In 2009, distributions paid totaling $.235 per share were 100% from net investment income. The estimated components of each quarterly distribution that includes a potential return of capital are provided to shareholders of record in a notice accompanying the distributions. The managed distribution policy is subject to review and may be canceled at any time by the Board of Directors and the amount of the distribution may vary depending on the Fund’s net asset value per share at the time of declaration. Our view of the markets suggests that the Fund is benefitting currently from its quality portfolio selection strategy, investing globally in investments in multiple currencies and in closed end funds that invest significantly in income producing securities. A sound fixed income strategy for investors over the long term, however, includes seeking more income in other types of investments when appropriate in view of, and proportional to, the perceived and acceptable risks. In any event, we look forward to serving your investment needs over the years ahead. Sincerely, Thomas B. Winmill President GLOBAL INCOME FUND, INC. 2 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2009 Principal Amount (1) Cost Value DEBT SECURITIES (46.61%) Australia (5.87%) National Australia Bank, 8.60% Subordinated Notes, due 5/19/10 (2) $ $ A$500,000 Telstra Corp. Ltd., 6.25% Senior Notes, due 4/15/15 A$500,000 Telstra Corp. Ltd., 7.25% Senior Notes, due 11/15/12 (2) Austria (4.56%) €1,000,000 Republic of Austria, 5.25% Euro Medium Term Notes, due 1/04/11 Canada (8.16%) C$1,000,000 HSBC Financial Corp. Ltd., 4.00% Medium Term Notes, due 5/03/10 C$500,000 Molson Coors Capital Finance, 5.00% Guaranteed Notes, due 9/22/15 (2) A$1,350,000 Province of Ontario, 5.50% Euro Medium Term Notes, due 7/13/12 (2) Cyprus (2.24%) €500,000 Republic of Cyprus, 4.375% Euro Medium Term Notes, due 7/15/14 Germany (2.50%) £500,000 RWE Finance B.V., 4.625% Notes, due 8/17/10 Hungary (2.21%) €500,000 Republic of Hungary, 4.00% Bonds, due 9/27/10 Mexico (3.19%) United Mexican States, 5.625% Notes, due 1/15/17 (2) Netherlands (11.12%) €500,000 Heineken N.V., 4.375% Bonds, due 2/04/10 €1,000,000 ING Bank N.V., 5.50% Euro Medium Term Notes, due 1/04/12 €1,000,000 Rabobank Nederland, 3.125% Senior Notes, due 7/19/10 South Korea (1.63%) Korea Development Bank, 5.75% Notes, due 9/10/13 (2) United Kingdom (4.42%) €1,000,000 Tesco PLC, 4.75% Euro Medium Term Notes, due 4/13/10 (2) United States (0.71%) CIT RV Trust 1998-A B 6.29% Subordinated Bonds, due 1/15/17 (2) Total debt securities See notes to financial statements. GLOBAL INCOME FUND, INC. 3 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2009 Shares Cost Value CLOSED END FUNDS (44.28%) United States Alpine Global Premier Properties $ $ American Select Portfolio, Inc. American Strategic Income Portfolio II BlackRock Income Trust, Inc. Cohen & Steers Advantage Income Realty Fund, Inc. DWS Dreman Value Income Edge Fund, Inc. DWS Multi-Market Income Trust DWS RREEF Real Estate Fund, Inc. DWS RREEF Real Estate Fund II, Inc. Evergreen Multi-Sector Income Fund Gabelli Dividend & Income Trust (2) Helios Advantage Income Fund, Inc. Helios High Income Fund, Inc. Highland Credit Strategies Fund Macquarie/First Trust Global Infrastructure/Utilities Dividend & Income Fund NFJ Dividend, Interest & Premium Strategy Fund Nuveen Multi-Strategy Income and Growth Fund Nuveen Multi-Strategy Income and Growth Fund 2 RMR Real Estate Fund Western Asset Worldwide Income Fund, Inc. Total closed end funds CLOSED END FUND BUSINESS DEVELOPMENT COMPANIES (8.63%) United States GSC Investment Corp MVC Capital, Inc. NGP Capital Resources Co. Total closed end fund business development companies PREFERRED STOCKS (1.98%) United States BAC Capital Trust II, 7.00% Corporate-Backed Trust Certificates, 8.20% (Motorola) Total preferred stocks GLOBAL INCOME FUND, INC. See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS – DECEMBER 31, 2009 Shares Cost Value MONEY MARKET FUND (.02%) United States SSgA Money Market Fund, 0.01% (3) $ $ Total investments (101.52%) $ Other assets in excess of liabilities (-1.52%) ) Net assets (100.00%) $ The principal amount is stated in U.S. dollars unless otherwise indicated. Currency Symbols A$ Australian Dollar £ British Pound C$ Canadian Dollar € Euro Fully or partially pledged as collateral on bank credit facility. Rate represents the 7 day annualized yield at December 31, 2009. See notes to financial statements. GLOBAL INCOME FUND, INC 5 STATEMENT OF ASSETS AND LIABILITIES STATEMENT OF OPERATIONS December 31, 2009 Year Ended December 31, 2009 ASSETS INVESTMENT INCOME Investments, at value (cost: $30,049,983) $ Dividends $ Receivables: Interest (net of $6,266 of foreign Interest tax expense) Dividends Total investment income Other assets Total assets EXPENSES Investment management LIABILITIES Administrative services Bank line of credit Bookkeeping and pricing Payables: Directors Accrued expenses Auditing Investment management Legal Administrative services Interest and fees on bank credit facility Total liabilities Shareholder communications Insurance NET ASSETS $ Custodian Transfer agent NET ASSET VALUE PER SHARE Other (applicable to shares 7,408,883 Total expenses outstanding: 20,000,000 shares of $.01 Net investment income par value authorized) $ REALIZED AND UNREALIZED GAIN (LOSS) NET ASSETS CONSIST OF Net realized gain (loss) on Paid in capital $ Investments ) Accumulated undistributed net investments Foreign currencies income Net unrealized appreciation on Accumulated net realized loss on Investments investments and foreign currencies ) Translation of assets and liabilities Net unrealized appreciation on in foreign currencies investments and foreign currencies Net realized and unrealized gain $ Net change in net assets resulting from operations $ GLOBAL INCOME FUND, INC. See notes to financial statementss. 6 STATEMENTS OF CHANGES IN NET ASSETS For the Years Ended December 31, 2009 and 2008 OPERATIONS Net investment income $ $ Net realized gain (loss) ) Unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS Distributions from ordinary income ($0.235 and $0.24 per share, respectively) ) ) CAPITAL SHARE TRANSACTIONS Reinvestment of distributions to shareholders (5,006 and 5,164 shares, respectively) Total change in net assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income included in end of year net assets $ $ See notes to financial statements. GLOBAL INCOME FUND, INC. 7 STATEMENT OF CASH FLOWS Year Ended December 31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES Net increase in net assets resulting from operations $ Adjustments to reconcile change in net assets resulting from operations to net cash provided by (used in) operating activities: Proceeds from sales and maturities of investment securities Purchase of investment securities ) Net unrealized appreciation of investments and foreign currencies ) Net realized loss on sales and maturities of investment securities and foreign currencies Amortization of premium net of accretion of discount of investment securities Net purchases of short term investment securities ) Decrease in interest receivable Increase in dividends receivable ) Increase in other assets ) Decrease in accrued expenses ) Increase in management fee payable Decrease in administrative services payable ) Net cash provided by operating activities CASH FLOWS FROM FINANCING ACTIVITIES Repayment of bank line of credit ) Cash distributions paid ) Net cash used in financing activities ) Net change in cash - CASH Beginning of year - End of year $ - SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest and fees on bank credit facility $ Non-cash financing activities consisting of reinvestment of distributions $ GLOBAL INCOME FUND, INC. See notes to financial statements 8 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 1. Organization and Significant Accounting Policies Global Income Fund, Inc., a Maryland corporation registered under the Investment Company Act of 1940, as amended (the “Act”), is a non-diversified, closed end management investment company, whose shares are quoted over the counter under the ticker symbol GIFD. The Fund’s investment objectives are primarily to provide a high level of income and, secondarily, capital appreciation. The Fund retains CEF Advisers, Inc. as its Investment Manager. The following is a summary of the Fund’s significant accounting policies. Security Valuation – Securities traded primarily on a U.S. national securities exchange (“USNSE”) are valued at the last reported sale price on the day the valuations are made.Securities traded primarily on the Nasdaq Stock Market (“Nasdaq”) are normally valued by the Fund at the Nasdaq Official Closing Price (“NOCP”) provided by Nasdaq each business day. The NOCP is the most recently reported price as of 4:00:02 p.m. ET, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, Nasdaq will adjust the price to equal the inside bid or asked price, whichever is closer.Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. Securities that are not traded on a particular day and securities traded in foreign and over the counter markets that are not also traded on a USNSE or on Nasdaq are generally valued at the mean between the last bid and asked prices.Certain of the securities in which the Fund invests are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities. Bonds may be valued according to prices quoted by a bond dealer that offers pricing services. Open end investment companies are valued at their net asset value. Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors.Due to the inherent uncertainty of valuation, these values may differ from the values that would have been used had a readily available market for the securities existed. These differences in valuation could be material. A security’s valuation may differ depending on the method used for determining value. The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Foreign Currency Translation – Securities denominated in foreign currencies are translated into U.S. dollars at prevailing exchange rates. Realized gain or loss on sales of such investments in local currency terms is reported separately from gain or loss attributable to a change in foreign exchange rates for those investments. Foreign Currency Contracts – Forward foreign currency contracts are marked to market and the change in market value is recorded by the Fund as an unrealized gain or loss.When a contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed.The Fund could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably. Investments in Other Investment Companies – The Fund may invest in shares of other investment companies (or entities that would be considered investment companies but are excluded from the definition pursuant to certain exceptions under the Act) (the “Acquired Funds”) in accordance with the Act and related rules.Shareholders in the Fund bear the pro rata portion of the fees andexpenses of the Acquired Funds in addition to the Fund’s expenses.Expenses incurred by the Fund that are disclosed in the Statement of Operations do not include fees and expenses incurred by the Acquired Funds.The fees and expenses of the Acquired Funds are included in the Fund’s total returns. Security Transactions – Security transactions are accounted for on the trade date (the date the order to buy or sell is executed).Realized gains or losses are determined by specifically identifying the cost basis of the security sold. Investment Income – Interest income is recorded on the accrual basis.Amortization of premium and accretion of discount on debt securities are included in interest income.Dividend income is recorded on the ex-dividend date. Taxes withheld on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Expenses – Estimated expenses are accrued daily. Expenses directly attributable to the Fund are charged to the Fund.Expenses borne by the complex of related investment companies, which includes open end and closed end investment companies for which the Investment Manager and its affiliate serve as investment manager, that are not directly attributed to the Fund are allocated among the Fund and the other investment companies in the complex on the basis of relative net assets, except where a more appropriate allocation of expenses can be made fairly. Expense Reduction Arrangement – Through arrangements with the Fund’s custodian and cash management bank, credits realized as a result of uninvested cash balances are used to reduce custodian expenses. No credits were realized by the Fund during the period. GLOBAL INCOME FUND, INC. 9 NOTES TO FINANCIAL STATEMENTS - DECEMBER 31, 2009 (CONTINUED) Distributions to Shareholders – Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. Income Taxes – No provision has been made for U.S. income taxes because the Fund’s current intention is to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute to its shareholders substantially all of its taxable income and net realized gains.Foreign securities held by the Fund may be subject to foreign taxation.Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. The Fund has reviewed its tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on federal, state, and local income tax returns for open tax years (2006 – 2008), or expected to be taken in the Fund’s 2009 tax returns. Use of Estimates – In preparing financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), management makes estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Indemnifications – The Fund indemnifies its officers and directors from certain liabilities that might arise from their performance of their duties for the Fund.Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations and warranties and which may provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown as it involves future claims that may be made against the Fund under circumstances that have not occurred. Recently Issued Accounting Standards Updates – In January 2010, the Financial Accounting Standard Board released Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. Among the new disclosures and clarifications of existing disclosures the ASU requires the Fund to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and to describe the reasons for the transfers. Significance shall be judged with respect to total earnings and total assets or total liabilities. The ASU requires the Level 3 roll forward reconciliation of beginning and ending balances to be prepared on a gross basis, in particular separately presenting information about purchases, sales, issuances, and settlements. The ASU also requires disclosure of the reasons for significant transfers in and out of Level 3.The ASU is effective for interim and annual periods beginning after December 15, 2009, except for the Level 3 gross basis roll forward reconciliation which is effective for fiscal years beginning after December 15, 2010 and for interim periods within those fiscal years. The impact on the Fund’s financial statements disclosures is being assessed. GLOBAL INCOME FUND, INC. 10 2. Fees and Transactions with Related Parties The Fund retains the Investment Manager pursuant to an Investment Management Agreement (“IMA”).Under the terms of the IMA, the Investment Manager receives a management fee, payable monthly, based on the average daily net assets of the Fund at an annual rate of 7/10 of 1% of the first $50 million, 5/8 of 1% over $50 million to $150 million, and 1/2 of 1% over $150 million. Certain officers and directors of the Fund are officers and directors of the Investment Manager. Pursuant to the IMA, the Fund reimburses the Investment Manager for providing at cost certain administrative services comprised of compliance and accounting services. For the year ended December 31, 2009, the Fund incurred total administrative costs of $90,459, comprised of $64,009 and $26,450 for compliance and accounting services, respectively. 3. Distributions to Shareholders and Distributable Earnings The tax character of distributions paid to shareholders for the years ended December 31, 2009 and 2008 in the amounts of $1,740,436 and $1,776,086, respectively were each comprised of ordinary income. As of December 31, 2009, the components of distributable earnings on a tax basis were as follows: Undistributed net investment income $ Unrealized appreciation on investments and foreign currencies Capital loss carryovers ) Post-October losses ) $ ) Federal income tax regulations permit post-October net capital losses to be deferred and recognized on the tax return of the next succeeding taxable year. GAAP requires certain components of net assets to be reclassified between financial and tax reporting. These reclassifications have no effect on net assets or net asset value per share.For the year ended December 31, 2009, permanent differences between book and tax accounting have been reclassified as follows: Increase in Undistributed Net Investment Income Increase in Net Realized Loss on Investments and Foreign Currencies Increase in Paid in Capital Increase in Unrealized Appreciation As of December 31, 2009, the Fund had net capital loss carryovers of $3,227,408, of which $1,369,211, $252,390, and $1,605,807 expire in 2010, 2014, and 2,017, respectively, that may be used to offset future realized capital gains for federal income tax purposes. 4. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The hierarchy of inputs is summarized below. GLOBAL INCOME FUND, INC. 11 The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, creditrisk, etc.). Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The following is a summary of the inputs used as of December 31, 2009 in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Assets Debt securities Australia $
